Conrad, J.,
delivering the opinion of the court:
This case, on the application of the defendant supported by the affidavit of the president of defendant company, was continued at the last term, the first trial term, because of the absence of Jared W. Young, a material witness.
Application for a continuance is again made by defendant at this term supported by the affidavit of the “credit manager” of the defendant company and also by affidavit of a member of the bar of the state of Illinois, who is associated with Mr. Bayard, the local counsel for defendant company.
[1, 2] It is the opinion of the court that to support an application for continuance, the affidavit should be made by a party to the action, when the fact relied upon for the continuance is not a matter of record. In case of a corporation party the *273affidavit should be made by the president, treasurer or cashier thereof, and it should appear that there is reasonable expectation of the return of the witness in time to testify at the term to which the case is sought to be continued, or the procurement of the deposition of the witness by the next term. 1 Wooley, Del. Prac. § 629.
The application for a continuance is refused.